UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2149


DANIEL HUBERT ROSS; AUDREY DELORIS ROSS,

                Plaintiffs - Appellants,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration in their individual person and official
capacity,

                Defendant – Appellee,

          and

R.   JEFFRIES  BROXTON,  Field  Office   Manager  in  their
individual person and official capacity; SOCIAL SECURITY
ADMINISTRATION, their successors or persons Acting at their
behest,

                Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02967-DKC)


Submitted:   February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Daniel Hubert Ross, Audrey Deloris Ross, Appellants Pro Se.
Matthew Paul Phelps, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Daniel   Hubert    Ross   and   Audrey   Deloris   Ross    appeal   the

district   court’s     order   accepting   the   recommendation     of   the

magistrate judge and dismissing their civil action.                We have

reviewed the record and find no reversible error.              Accordingly,

we grant the motions to proceed in forma pauperis and affirm for

the reasons stated by the district court.           Ross v. Colvin, No.

8:14-cv-02967-DKC (D. Md. Aug. 27, 2015).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     3